Me. Presiding- Justice Waterman delivered the opinion of the Court. This cause being about to be tried in the court below, appellant filed an aflidavit setting forth “ That the defendant can not safely proceed to the trial of said cause on account of the absence of C. Porter Johnson, who is the attorney in said cause; that said C. Porter Johnson is a member of the Senate, one of the houses of the General Assembly of the State of Illinois, and now in attendance upon a session of the said General Assembly, at the capital of said State; that said C. Porter Johnson was employed by this afiiant in said cause before the present session of the said legislature so begun. And this affiant says that he can not safely proceed to the trial of said cause in the absence of said Johnson,” and therefore appellant asked, that the cause be continued; but the court refused so to do; whereupon the cause was tried with the result of a judgment of $107 against appellant, from which he prosecuted this appeal. The affidavit was insufficient; it did not state in the language of the statute that the attendance of said Johnson was necessary to a fair and proper trial of said cause. The statute must be followed and the assignment of reasons other than those mentioned in it is not sufficient to require the granting of a continuance. Williams v. Baker, 67 Ill. 238; Chicago Public Stock Exchange v. McClaughry, 50 Ill. App. 358; Same v. Same, 148 Ill. 372. The judgment of the Circuit Court is affirmed.